Name: Commission Regulation (EC) No 2753/1999 of 22 December 1999 amending Regulation (EC) No 2009/1999 on periodical sales by tender of beef held by certain intervention agencies for export
 Type: Regulation
 Subject Matter: trade policy;  marketing;  trade;  animal product
 Date Published: nan

 EN Official Journal of the European Communities23. 12. 1999 L 331/35 COMMISSION REGULATION (EC) No 2753/1999 of 22 December 1999 amending Regulation (EC) No 2009/1999 on periodical sales by tender of beef held by certain intervention agencies for export THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organisation of the market in beef and veal (1), as last amended by Regulation (EC) No 1633/ 98 (2), and in particular Article 7(3) thereof, Whereas: (1) under Commission Regulation (EC) No 2009/1999 of 20 September 1999 on periodical sales by tender of beef held by certain intervention agencies for export and repealing Regulation (EC) No 1587/1999 (3), substantial quantities of intervention beef have been contracted for sale out of German intervention stores. Due to serious unforeseen adminisrative and practical problems regarding the take-over operations, in particular caused by food aid deliveries to Russia, the German intervention agency is not able to make available in due time all the meat contracted with the successfull tenderes under Regulation (EC) No 2009/1999. In order to relieve the operators from any negative consequences of that situa- tion which were outside their control the periods of delivery and of validity of licences referred to in Article 5 of the said Regulation should be extended; (2) the mesures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 2009/1999 shall be amended as follows: 1. In Article 5(1) the period of two months shall be replaced by three months. 2. In Article 5(2) the period of 60 days shall be replaced by 90 days. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 20 September 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28.6.1968, p. 24. (2) OJ L 210, 28.7.1998, p. 17. (3) OJ L 248, 21.9.1999, p. 15.